{¶ 18} Because I believe that Officer Sanden's injury was compensable under the authority ofBailey, I respectfully dissent.
 {¶ 19} Although the McCrone court indicated that Bailey's holding was an aberration, it did not overrule Bailey. Thus, at the time Officer Sanden filed his worker's compensation claim, the law in Ohio was that "a psychiatric condition of an employee arising from a compensable injury or an occupational disease suffered by a third party is compensable under R.C. 4123.01(C)(1)." Under that law, Officer's Sanden's claim was compensable because he met all the "elements." First, it is undisputed that Sanden suffered a psychological injury — posttraumatic stress disorder ("PTSD"). Second, Officers Pope, Jeter, and Crayon all suffered work-related injuries — death. And, third, the parties agreed that Sanden's PTSD was a result of the work-related injuries suffered by the officers.
 {¶ 20} But a staff hearing, under the alleged authority of Bailey, denied Officer Sanden's claim because he had not witnessed the officers' deaths. But I do not think that Bailey requires us to bar Officer Sanden's recovery in this case unless he saw Davenport shoot Officers Pope and Jeter, and saw the juvenile suspect, who had been driving a car, drag Officer Crayon to his death. Instead, I believe *Page 286 
that Bailey authorizes recovery for a psychological injury that is sufficiently connected to the third party's work-related injury. This interpretation is more in line with the holding in Bailey, which took into consideration that courts, under R.C. 4123.95, are directed to liberally construe workers' compensation laws in favor of employees and concluded that the "legislature's intent [under the laws of workers' compensation] was to allow compensation in cases where an employee suffers a mental injury caused by a coworker's physical injury."21
 {¶ 21} Accordingly, I would hold that Officer Sanden's claim was compensable because his injury — PTSD — was sufficiently connected with Officers Pope, Jeter, and Crayon's work-related injuries. Although Officer Sanden certainly did not cause the deaths of Officers Pope and Jeter, it is apparent from the record that he felt somehow responsible for them. He testified in his deposition that this was the first time that he had directly handed another officer an arrest warrant that he had not been able to serve. (Apparently, an officer would return an arrest warrant that he was unable to serve during a shift, to a "bin" for the next officers on shift.) And then only hours later, in a tragic twist of fate, Officer Sanden saw Davenport commit suicide, after he had just shot and killed Officers Pope and Jeter as they were trying to serve him with the arrest warrant. Although police officers, as part of their employment, inevitably witness tragic events, I think it is safe to say that the particular circumstances here did not amount to a normal occurrence for a police officer.
 {¶ 22} Then, three years later, Officer Sanden had to escort a juvenile suspect to the hospital after the suspect had been involved in the death of Officer Crayon. During the ride to the hospital, Officer Sanden learned that Crayon had died and later that night, the juvenile suspect died. Ironically, this situation is similar to the facts involving the deaths of Pope and Jeter: Officer Sanden was with the suspect who had killed the other officer, and then the suspect died. The only difference in this instance was that Officer Sanden did not have any physical interaction with Officer Crayon prior to his death. But he had been the first officer to respond to Officer Crayon's dispatch for help.
 {¶ 23} Based on the foregoing circumstances, I would hold that Officer Sanden's psychological injury, which indisputably arose from the work-related injuries of three officers, was compensable under Ohio's worker's compensation system. Accordingly, I would affirm the judgment of the trial court.
21 See Bailey, supra, 91 Ohio St.3d at 41,741 N.E.2d 121. *Page 287